                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT

                                      LUFKIN DIVISION

CHARLES DOUGLAS RABY                             §

VS.                                              §          CIVIL ACTION NO. 9:13-CV-120

PAUL TOLLY, et al.,                              §

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Motion for Reconsideration of the Memorandum

Opinion and Order entered July 10, 2016 (docket entry no. 147). Plaintiff was appointed counsel
on September 5, 2018. Attorney Clay Dean Thomas made a Notice of Appearance on September

26, 2018. As plaintiff is represented by counsel, the current Motion for Reconsideration should

be denied, subject to reassertion by Mr. Thomas if deemed necessary. It is, therefore,

       ORDERED that Plaintiff’s Motion for Reconsideration of the Memorandum Opinion

and Order entered July 10, 2016 (docket entry no. 147) is DENIED, subject to reassertion by Mr.

Thomas if deemed necessary.

               So ORDERED and SIGNED December 4, 2018.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge
